Citation Nr: 1747151	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  07-15 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities (BLE peripheral neuropathy), to include as due to exposure to herbicide agents. 


REPRESENTATION

Veteran represented by:	Andrew Wener, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel

INTRODUCTION

The Veteran had active duty service from July 1959 to August 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in September 2006 by a Department of Veterans Affairs (VA) Regional Office (RO).  

In July 2010, the Board remanded the case to afford the Veteran his requested Board hearing.  Thereafter, in December 2010, he testified at a Board hearing before the undersigned Veterans Law Judge.  A hearing transcript has been associated with the record on appeal.

In May 2011, May 2016, and October 2016, the Board remanded the case for additional development and it now returns for further appellate review.  

In response to July 2016 and April 2017 supplemental statements of the case, the Veteran's representative filed VA Form 9s in December 2016 and April 2017 upon which he marked the option indicating a request for a Board hearing at the local RO office.  To the extent these VA Form 9s may be interpreted as a motion for a new hearing, neither the Veteran nor his representative has offered good cause for why a second hearing is needed.  As such, while the Board acknowledges the Veteran's representative did not hold a power of attorney at the time of the previous hearing, in the absence of a showing of good cause, a motion for a second hearing, if intended by the Veteran's representative, must be denied.  See 38 C.F.R. §§ 20.703, 20.704(c), 20.717(a) (2016).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).




FINDING OF FACT

BLE peripheral neuropathy is not shown to be causally or etiologically related to any disease, injury, or incident during service, to include exposure to herbicide agents, and did not manifest within one year of his separation from active duty.


CONCLUSION OF LAW

The criteria for service connection for BLE peripheral neuropathy are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1117, 1131, 1137, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In this regard, the Board finds that VA has satisfied its duties to notify and assist the Veteran at every stage in this case such that no prejudice results to him in the adjudication of his appeal herein.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Bryant v. Shinseki, 23 Vet. App. 488 (2010); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

While the Veteran's representative has generally contended that VA has not properly assessed the Veteran's military and medical records, which will be discussed herein, neither he nor the Veteran have alleged any deficiency with respect to VA's duties to notify or assist.  See Scott, supra (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II.  Analysis

The Veteran is seeking service connection for BLE peripheral neuropathy that he claims is related to his in-service exposure to herbicide agents or his exposure to chemicals found in ship fuel (including benzene).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service or when evidence establishes a disease diagnosed after discharge was incurred in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as organic diseases of the nervous system and tumors of the peripheral nerves, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  The use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f). 

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases, including early-onset peripheral neuropathy, shall be service-connected even though there is no record of such disease during service.  38 C.F.R. § 3.309(e).  The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and early-onset peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).  

Notwithstanding the foregoing presumption, a veteran is not precluded from establishing service connection with proof of direct causation. 38 U.S.C.A. 
§ 1113(b); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

As the Veteran has been diagnosed with BLE peripheral neuropathy and was exposed to herbicide agents while serving on the USS General J.C. Breckinridge (TAP-176), the only element of service connection at issue in this case is whether the Veteran's BLE peripheral neuropathy is related to his military service.  See January 2013 VA examination and Navy; Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents: Ships operating temporarily on Vietnam's inland waterways.

As an initial matter, the Board observes that the lay and medical evidence of record indicate that the Veteran's BLE peripheral neuropathy did not manifest until many years after service.  In this regard, at a January 2013 VA examination, the Veteran reported that his neurological symptoms first manifested in 1998 and his medical records support this assertion.  As such, the provisions of 38 C.F.R. §§ 3.307 and 3.309 pertaining to presumptive service connection for chronic diseases do not apply.  However, the Board will consider the Veteran's claims under the other provisions pertaining to service connection.  See 38 C.F.R. § 3.303; see Combee, supra.

In January 2013, a VA examiner interviewed the Veteran, conducted an examination, and reviewed the Veteran's medical records, and determined that the Veteran's peripheral neuropathy was less likely than not related to his herbicide exposure.  The VA examiner reasoned that "[t]he condition is chronic, not sub-acute, which eliminates, more likely than not, [Agent Orange] as [a] nexus for [the] [V]eteran[']s non-diabetic small fiber sensory [peripheral neuropathy] of lower ext[remities] bilat[erally]."  

In an addendum opinion secured in May 2016, the 2013 examiner clarified that this opinion was intended to mean that the Veteran's BLE peripheral neuropathy is not a result of herbicide exposure because the medical and scientific evidence only supports a nexus to early-onset peripheral neuropathy.  Such rationale is consistent with the National Academy of Science (NAS), Veterans and Agent Orange: Update 2012, which found that there was "inadequate or insufficient evidence to determine whether an association exists between herbicide exposure and the following conditions...(18) chronic peripheral nervous system disorders (other than early-onset peripheral neuropathy)[.]"  See 79 Fed. Reg. 20308, 20312  (April 11, 2014).  The examiner further explained that only neuropathies which manifest shortly after exposure have been medically linked to herbicide agents and the Veteran's disorder did not manifest until many years after his exposure.  The examiner further noted that, even assuming the Veteran's exposure to chemicals in service such as benzene and diesel, given the significant delay between his exposure and his neuropathy's manifestation, it was less likely than not the cause of his disorder.  Indeed, the physician noted that, when diabetes and alcohol are excluded as causative factors (as is the case for the Veteran who has not been diagnosed with diabetes or alcoholism), many members of the population suffer from idiopathic or autoimmune peripheral neuropathy.  

The Board finds that the January 2013 and May 2016 opinions, which were provided after the VA examiner reviewed the claims file, interviewed and examined the Veteran, and performed appropriate testing, are highly probative as they reflect consideration of all relevant facts and the examiner provided detailed rationales for the conclusions reached.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion...must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Importantly, there is no medical opinion of record to the contrary.  

Additionally, to the extent that the Veteran believes his BLE peripheral neuropathy is related to his military service, to include his in-service exposure to herbicide agents and/or other chemicals, as a lay person, he has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the etiology of peripheral neuropathy is a matter not capable of lay observation and requires medical expertise to determine.  Specifically, the question of etiology of such disorder, to include whether such is related to in-service exposure to herbicide agents and/or other chemicals, involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (explaining that while the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Accordingly, the Veteran's opinion as to the etiology of his BLE peripheral neuropathy is not competent evidence and, consequently, is afforded no probative weight.  Thus, the Board finds the opinions of the VA examiner to be significantly more probative than the Veteran's lay assertions.  

Here, the Board acknowledges that in December 2016 and April 2017 VA Form 9s, the Veteran's representative asserted that VA has failed to properly assess the Veteran's military and medical records.  Given the vague nature of this argument, the Board is unable to respond short of noting that the entire medical record has been reviewed by both the VA examiner and the Board.  Specifically, the VA examiner noted a review of the record, to include the Veteran's lay statements, and the Board has considered the evidence in its entirety.  

Regarding the Veteran's April 2017 submission, the Board notes he mistakenly believes the 2016 examiner associated his BLE neuropathy with diabetes.  In fact, the examiner excluded diabetes as a cause for the Veteran's or the population's neuropathy as illustration of the fact that many people who suffer from non-diabetic or non-alcoholic neuropathy experience such spontaneously.

Ultimately, the Board finds that the Veteran's BLE peripheral neuropathy is not shown to be causally or etiologically related to any disease, injury, or incident during service, to include the Veteran's exposure to herbicide agents and other chemicals therein.  Additionally, the Veteran does not contend, and the evidence does not suggest, that an organic disease of the nervous system, a tumor of the peripheral nerves, or early-onset peripheral neuropathy manifested to a compensable degree within one year of separation from service or that he experienced neurologic symptoms continuously since his separation.  Based on the foregoing, service connection is not warranted.  As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.   



ORDER

Service connection for BLE peripheral neuropathy is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


